Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 8/5/22 which has been entered. Claims 1-2, 5, 7, 11, 14, 18, and 20-23 have been amended. Claims 10, 12, and 19 have been cancelled. Claim 24 has been added. Claims 1-9, 11, 13-18, and 20-24 are still pending in this application, with Claims 1, 14, and 20 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 11, 13-16, 18, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil US Publication No. 20190069070 (from IDS) in view of Freed et al. US Publication No. 20150116212 and Davis US Publication No. 20140126757.

               Referring to claim 1, Patil teaches an audio system (Fig. 2: wearable acoustic device 30) comprising: a speaker (Fig. 2: acoustic drivers (transducers) 34A and 34B); and a processor (Fig. 2: processor 46) configured to: determine a privacy setting for the audio signal; wherein the privacy setting is a level of privacy of a range of privacy levels from a low privacy level to a high privacy level (para 0047: “the device may be operated in an outloud operational mode.”; para 0048: “the personal wearable acoustic device may be operated in a private operational mode.), the privacy setting at the low privacy level having a first cutoff frequency in a range of frequencies of the audio signal based on which the range of frequencies of the audio signal are attenuated (Fig. 3: cutoff frequency at f2 for outloud mode), and the privacy setting at the high privacy level having a second cutoff frequency of the range of frequencies of the audio signal based on which the range of frequencies are attenuated (Fig. 4: cutoff frequency at fc for private mode), the second cutoff frequency being lower than the first cutoff frequency (Fig. 4: fc lower than f2); determine an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; apply the audio filter to the audio signal to generate a filtered audio signal; and provide the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches an acoustic sensor configured to detect sound in a local area of the system; determine, based on the sound detected by the acoustic sensor, an environmental condition; determine, based on the environmental condition, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the system of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classify an audio signal to be provided by the speaker by type, wherein the type is selected from a group including speech and music; determine based on the type of audio signal, a privacy setting (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the system of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 2, Patil teaches the processor is configured to: determine, based on the privacy setting, an attenuation level for a frequency band; and determine the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 3, Patil teaches the audio filter includes a low-pass filter and the processor is configured to determine a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
               Referring to claim 7, Patil teaches the processor is further configured to: instruct a display device to present a user interface for selecting the level of privacy from the range of privacy levels; receive a user input indicating the selected level of privacy; and determine the privacy setting based on the user input (para 0054).
               Referring to claim 8, Patil teaches the audio system is a part of a headset and the display device is a part of a computing device that is separate from the audio system (paras 0048, 0054).
               Referring to claim 9, Patil teaches a mechanical control, and wherein the processor is configured to receive a user input provided via the mechanical control indicating the privacy setting (paras 0044, 0054).
               Referring to claim 11, Freed et al. teaches the processor is configured to determine the environmental condition based on a location of the audio system (para 0042). Motivation to combine is the same as in claim 1.
               Referring to claim 13, Davis teaches the speaker includes a dipole speaker including an enclosure having an output port and a rear port, a first portion of sound emitted by the speaker is emitted from the output port and a second portion of the sound having a phase offset from the first portion of the sound is emitted from the rear port (paras 0017, 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dipole speaker, as in Davis, in the system of Patil, Freed et al., and Davis because it further helps to keep the audio private.
               Referring to claim 14, Patil teaches a method comprising determining a privacy setting for the audio signal; wherein the privacy setting is a level of privacy of a range of privacy levels from a low privacy level to a high privacy level (para 0047: “the device may be operated in an outloud operational mode.”; para 0048: “the personal wearable acoustic device may be operated in a private operational mode.), the privacy setting at the low privacy level having a first cutoff frequency in a range of frequencies of the audio signal based on which the range of frequencies of the audio signal are attenuated (Fig. 3: cutoff frequency at f2 for outloud mode), and the privacy setting at the high privacy level having a second cutoff frequency of the range of frequencies of the audio signal based on which the range of frequencies are attenuated (Fig. 4: cutoff frequency at fc for private mode), the second cutoff frequency being lower than the first cutoff frequency (Fig. 4: fc lower than f2); determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; applying the audio filter to the audio signal to generate a filtered audio signal; and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches determining by a processor of an audio system, and based on a sound detected in a local area, an environmental condition; determining, based on the environmental conditions, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the method of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classifying an audio signal to be provided by a speaker  of the audio system by type, wherein the type is selected from a group including speech and music; determine based on the type of the audio signal, a privacy setting (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the method of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 15, Patil teaches determining, based on the privacy setting, an attenuation level for a frequency band; and determining the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 16, Patil teaches the audio filter includes a low-pass filter and the method further comprises determining a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
               Referring to claim 18, Patil teaches receiving a user input indicating the privacy setting via one of: a user interface presented on a display device; or a user input provided via a mechanical control (paras 0044, 0054).
               Referring to claim 20, Patil teaches a non-transitory computer readable medium storing instructions that, when executed by a processor of an audio system, cause the processor to perform steps (Fig. 2: processor 46) comprising: determining a privacy setting for the audio signal, wherein the privacy setting is a level of privacy of a range of privacy levels from a low privacy level to a high privacy level (para 0047: “the device may be operated in an outloud operational mode.”; para 0048: “the personal wearable acoustic device may be operated in a private operational mode.), the privacy setting at the low privacy level having a first cutoff frequency in a range of frequencies of the audio signal based on which the range of frequencies of the audio signal are attenuated (Fig. 3: cutoff frequency at f2 for outloud mode), and the privacy setting at the high privacy level having a second cutoff frequency of the range of frequencies of the audio signal based on which the range of frequencies are attenuated (Fig. 4: cutoff frequency at fc for private mode), the second cutoff frequency being lower than the first cutoff frequency (Fig. 4: fc lower than f2); determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting, applying the audio filter to the audio signal to generate a filtered audio signal, and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches determining an environmental condition based on a sound detected in a local area; determining, based on the environmental conditions, a privacy setting (para 0055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the medium of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classifying an audio signal to be provided by a speaker by type, wherein the type is selected from a group including speech and music; determine based on the type of the audio signal, a privacy setting for the audio signal (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the medium of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 22, Freed et al. teaches responsive to the environmental condition indicating an ambient noise level below a threshold level, a low privacy level of the range of privacy levels is determined (para 0055) and Davis teaches responsive to the audio signal type being speech a high privacy level of the range of privacy levels is determined (para 0011). When Davis is combined with Patil and Freed et al., there will need to be a choice made to choose between the private/high privacy mode and non-private/low privacy mode, since the criteria conflict with one another, however, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known finite options of choosing either the private/high privacy mode or non-private/low privacy mode, therefore it would have been obvious to try using the private/high privacy mode as opposed to the non-private/low privacy mode. Further if either the environmental condition or the audio signal classification suggests a high privacy mode, it would be obvious to choose that mode to ensure that any sensitive information is kept as private as possible and/or to prevent annoying others with audio output.
               Referring to claim 23, Patil teaches responsive to the environmental condition indicating a closest person to the audio system is above a threshold distance away a low privacy level of the range of privacy levels is determined (para 0048; Freed et al. also gets at this idea in para 0055) and Davis teaches responsive to the audio signal type being music a low privacy level of the range of privacy levels is determined (para 0011, 0026). Motivation to combine is the same as in claim 1.
               Referring to claim 24, Patil teaches the audio signal and the filtered audio signal both have a same frequency range (Figs. 3-4, para 0048).


Claims 4-6, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil, Freed et al., and Davis, as applied to claims 1 and 14 above, and further in view of Puthuff et al. US Patent No. 6181801.

               Referring to claim 4, Patil teaches the processor is configured to determine a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the processor is configured to determine a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 5, Patil teaches the processor is configured to determine another threshold level for another frequency band based on the privacy setting (para 0048), wherein the frequency band and the other frequency band are both included in the range of frequencies of the audio signal (Figs. 3-4: f1-f2 and f1-fc both in range of frequencies) and Puthoff et al. teaches the processor is configured to determine another compression ratio of the compressor for another frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). Motivation to combine is the same as in claim 4. 
               Referring to claim 6, Patil teaches the audio filter includes a low-pass filter (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches followed by a multiband compressor (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 17, Patil teaches by the processor, determining a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the method further comprises determining a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the method of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 21, Patil teaches the privacy setting at the high privacy level oapplies a low-pass filter with the second cutoff frequency to the audio signal (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches applies a large compression ratio to the audio signal (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the method of Patil and Freed et al. because compressors can help to limit the signal some so that audio signal stays more private. Puthoff et al. states that the compression ratio is chosen to achieve a desired response of the system. Since Patil, Freed et al., and Davis teach that a desired response is a private mode, a limited signal would need to be achieved, therefore, a larger compression ratio would be needed to achieve the desired response, therefore, Patil, Freed et al., and Davis when combined with Puthoff et al. will teach a high privacy level of the range of privacy levels corresponds to a large compression ratio being applied to the audio signal.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 

Applicant states on page 11 of the remarks:
“Thus, according to Patil, in the outloud mode, a speaker corresponding to driver 34 is used to output the audio signal with the full frequency range as shown in FIG. 3, and in the private mode, the audio signal output by the speaker corresponding to driver 34 has a reduced frequency range as shown by plot 50 in FIG. 4. Further, in the private mode, Patil discloses using a separate speaker corresponding to driver 46 (e.g., earbuds) for outputting a portion of the frequency range corresponding to plot 52 that is not output by the speaker corresponding to driver 34 in the private mode. Notably, Patil does not disclose or suggest outputting the full frequency range (i.e., extending from fi - f2) from the same speaker (corresponding to driver 34) in both the outloud mode and in the private mode.” 

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “outputting the full frequency range (i.e., extending from fi - f2) from the same speaker (corresponding to driver 34) in both the outloud mode and in the private mode.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the claims specifically state that that different frequencies are output for different privacy modes. The exact same frequencies would not be output both for low and high privacy modes.


Applicant states in para 1 of page 11 to page 12 of the remarks:
“Further, Patil does not at all disclose or suggest that the crossover frequency fE thereof is adjustably set to fall somewhere between fi and f2 based on the level of privacy of the privacy setting (i.e., based on an environmental condition of the audio system and based on a type of audio signal). Rather, in Patil, crossover frequency fi is fixed so that when in the private mode, the audio signal is output as shown in FIG. 4 (from two different speakers), and in the outloud mode, the audio signal is output as shown in FIG. 3 (from one speaker). Frequency fi in Patil does not move between fi and f2 based on a level of privacy. Further, contrary to the first and second cutoff frequencies of amended claim 1, the frequency fi of Patil is not the basis for attenuating the frequencies ranging from fi and f2. Rather, frequency fi of Patil merely defines the crossover point, where the audio signal is to be divided for feeding into two separate speakers (i.e., a main/loud speaker for outloud mode (FIG. 3), and a earbud for private mode (52 in FIG. 4)).” 

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., frequency must move between f1 and f2 based on a level of privacy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims introduce a range of frequencies from low to high. This could simply mean that the range of frequencies is low and high. There claims do not require there to be more privacy levels in between low and high. The cutoff frequency in the low privacy mode in Patil is f2 and the cutoff frequency in the high privacy mode in Patil is fc. In Patil, fc can certainly be considered a cutoff frequency for the outloud speaker 34, as that speaker only outputs frequencies f1-fc in the private mode. Further, the claims do not preclude the possibility of there being a second speaker to output frequencies that were discarded from a first speaker. The claims merely state that a first speaker outputs a filtered signal, which occurs in Patil. 

Applicant states in para 1 under the heading “Re: Claim 24” of page 13 of the remarks:
“As explained above, in Patil, two different speaker systems are used in the private mode to output the full frequency range (see FIG. 4 of Patil). Therefore, Applicant respectfully submits that Patil, or any of the other cited prior art references, do not disclose the feature as recited in claim 24 whereby the audio signal (provided by the speaker) and the filtered audio signal (also provided by the speaker after determining the privacy setting) both have a same frequency range.” 

Examiner respectfully disagrees. The filtered audio signal will have a subset of frequencies of the audio signal, therefore, both the audio signal and the filtered audio signal will include at least some shared frequencies. It is unclear what Applicant is trying to argue in regards to the two different speaker systems used in Patil and how it relates to claim 24. The only speaker system of Patil that pertains to the claims as written is the outloud speaker 34. Outloud speaker 34 outputs the audio signal from frequencies f1-f2 in the outloud mode and outputs a further reduced signal from frequencies f1-fc in the private mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/Primary Examiner, Art Unit 2652